DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-10 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for determining a risk score for a contract document, the method comprising: extracting at least one clause from the contract document; determining a clause category risk score associated with a clause category of the extracted at least one clause, wherein the clause category risk score is determined based on a clause risk score of the extracted at least one clause and a clause risk probability associated with the clause risk score of the extracted at least one clause; and determining the risk score for the contract document based on the clause category risk score associated with the clause category of the extracted at least one clause. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical calculations.” Determining a clause category risk score is a form of “mathematical calculations” because it allows the method to calculate a risk score for the contract document based on the clause category risk score associated with the clause category of the extracted at least one clause. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processor.
The processor is merely used to extract at least one clause from the contract document and determine a clause category risk score associated with a clause category of the extracted at least one clause (Paragraph 0004). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, extracting information is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for a risk score analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining a clause category risk score. The specification shows that the processor is merely used to extract at least one clause from the contract document and determine a clause category risk score associated with a clause category of the extracted at least one clause (Paragraph 0004). Further, extracting information is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for a risk score analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 6
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 6 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 6 recites: A system for determining a risk score for a contract document, the system comprising to: receive the contract document; extract at least one clause from the contract document; determine a clause category risk score associated with a clause category of the extracted at least one clause, wherein the clause category risk score is determined based on a clause risk score of the extracted at least one clause and a clause risk probability associated with the clause risk score of the extracted at least one clause; and determine the risk score for the contract document based on the clause category risk score associated with the clause category of the extracted at least one clause. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical calculations.” Determining a clause category risk score is a form of “mathematical calculations” because it allows the method to calculate a risk score for the contract document based on the clause category risk score associated with the clause category of the extracted at least one clause. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 6 includes additional elements: a control system; an input unit; a processor.
The control is merely used to determine the composite risk score for the contract document (Paragraph 0019). The input unit is merely used to receive the contract document (Paragraph 0019). The processor is merely used to extract at least one clause from the contract document and determine a clause category risk score associated with a clause category of the extracted at least one clause (Paragraph 0004). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, extracting information is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for a risk score analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining a clause category risk score. The specification shows that the control is merely used to determine the composite risk score for the contract document (Paragraph 0019). The input unit is merely used to receive the contract document (Paragraph 0019). The processor is merely used to extract at least one clause from the contract document and determine a clause category risk score associated with a clause category of the extracted at least one clause (Paragraph 0004). Further, extracting information is considered “insignificant extra-solution activity” (MPEP 2106.05g) because is just “mere data gathering” (MPEP 2106.05g) to use it for a risk score analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2-4 and 7-9 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a machine learning engine. The machine learning engine is used to: determine a clause category and a clause category probability associated with the clause category of the extracted at least one clause; extract metadata associated with the extracted at least one clause based on the clause category of the extracted at least one clause; and determine the clause risk score of the at least one clause and the clause risk probability associated with the clause risk score of the extracted at least one clause. Using the machine learning engine is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the machine learning engine is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 5 and 10 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein determining the risk score for the contract document further comprises determining the risk score based on weightage of the clause category of the extracted at least one clause. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a “mathematical concepts” which include “mathematical calculations.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into “mathematical concepts.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wodetzki et al. (US 2018/0268506 A1).
Regarding claim 1, Wodetzki et al. discloses a method for determining a risk score for a contract document (Paragraph 0003, Utilizing computer software to monitor, analyze, and provide visibility into contractual risks, rights and processes across a party's existing portfolio of contracts is problematic. Primarily three problems present themselves when trying to use automated logic to identify and assess contractual terms; Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract), the method comprising: 
extracting, by a processor, at least one clause from the contract document (see Figure 4A, Paragraph 0059, For example, insights gained through contract portfolio analysis can be used to “harvest” clauses from legacy contracts and automatically feed a clause library. Clauses can be classified and ranked for favorability and risk attributes, and made available to users drafting new agreements, supported by playbook guidance. Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting. Paragraph 0065, Second, the Contract Data Model is a data/semantic representation of the parties, promises and meaning embodied in the terms of any contract. The data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms; Examiner notes that Figure 4A shows how the data extracted from a document is organized into different categories, including the term and termination provisions. Applicant stated “term” as an example of a clause category. Therefore, Wodetzki et al. discloses a “extracting at least one clause from the contract document”); 
determining, by the processor, a clause category risk score associated with a clause category of the extracted at least one clause, wherein the clause category risk score is determined based on a clause risk score of the extracted at least one clause and a clause risk probability associated with the clause risk score of the extracted at least one clause (Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract; Paragraphs 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, A party can gain visibility into its contractual risk by scoring risk using an algorithm that analyzes risk factors to objectively measure the risk of each of a party's contracts, allowing the party to identify and manage issues before they can become problems. The present platform may include an implementation of a contractual risk model which measures the extent to which risk transfer is achieved or constrained (from a party-specific perspective) by the terms of any contract. In one implementation, one or more contractual terms/data points are declared to serve risk allocation purposes, and a maximum potential risk score is assigned to each such term, where a high score indicates an undesirable risk outcome (a likely risk increase) for the party whose contract portfolio is being assessed. One or more instance scores may then be declared for one or more specific values assigned to the contractual terms/data points, within the range between zero and the maximum. A normalized total contract risk score may now be evaluated for any one contract, for example, using an algorithm that scores contract risk as a percentage based on the instance score compared to the highest possible risk score. An optional approach supports a bifurcation of the universal risk score (based on the views of a pool of experts) and a customer specific version of the risk score, under which the customer applies a secondary weighting to elements of the universal risk score based on the views of its own risk experts. Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner notes that the risk score can be assigned to each term. Applicant stated “term” as an example of a clause category. Therefore, Wodetzki et al. discloses a “clause category risk score”); 
and determining, by the processor, the risk score for the contract document based on the clause category risk score associated with the clause category of the extracted at least one clause (Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract; Paragraphs 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Examiner notes that an overall risk score is calculated based on the sum of all the risk sub scores. Therefore, the overall risk score is the risk score for the contract document).
Regarding claim 6, Wodetzki et al. a control system for determining a risk score for a contract document (Paragraph 0003, Utilizing computer software to monitor, analyze, and provide visibility into contractual risks, rights and processes across a party's existing portfolio of contracts is problematic. Primarily three problems present themselves when trying to use automated logic to identify and assess contractual terms; Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract; Paragraph 0160, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform), the control system comprising: an input unit configured to receive the contract document (Paragraph 0133, Finally, referring to FIG. 17, in a tenth step, a contract management application passes new contract documents to the contract AI platform 504. The contract AI platform 504 images and OCR processes the contract document to ensure that a high-quality document text layer is available. Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification); a processor communicably coupled to the input unit (Paragraph 0160, The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, cloud server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform; Paragraph 0162, The software program may be associated with a server that may include a file server, print server, domain server, internet server, intranet server and other variants such as secondary server, host server, distributed server and the like. The server may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers, clients, machines, and devices through a wired or a wireless medium, and the like. The methods, programs or codes as described herein and elsewhere may be executed by the server), the processor configured to:
extract at least one clause from the contract document (see Figure 4A, Paragraph 0059, For example, insights gained through contract portfolio analysis can be used to “harvest” clauses from legacy contracts and automatically feed a clause library. Clauses can be classified and ranked for favorability and risk attributes, and made available to users drafting new agreements, supported by playbook guidance. Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting. Paragraph 0065, Second, the Contract Data Model is a data/semantic representation of the parties, promises and meaning embodied in the terms of any contract. The data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms; Examiner notes that Figure 4A shows how the data extracted from a document is organized into different categories, including the term and termination provisions. Applicant stated “term” as an example of a clause category. Therefore, Wodetzki et al. discloses a “extracting at least one clause from the contract document”); 
determine a clause category risk score associated with a clause category of the extracted at least one clause, wherein the clause category risk score is determined based on a clause risk score of the extracted at least one clause and a clause risk probability associated with the clause risk score of the extracted at least one clause (Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract; Paragraphs 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Paragraph 0135, A party can gain visibility into its contractual risk by scoring risk using an algorithm that analyzes risk factors to objectively measure the risk of each of a party's contracts, allowing the party to identify and manage issues before they can become problems. The present platform may include an implementation of a contractual risk model which measures the extent to which risk transfer is achieved or constrained (from a party-specific perspective) by the terms of any contract. In one implementation, one or more contractual terms/data points are declared to serve risk allocation purposes, and a maximum potential risk score is assigned to each such term, where a high score indicates an undesirable risk outcome (a likely risk increase) for the party whose contract portfolio is being assessed. One or more instance scores may then be declared for one or more specific values assigned to the contractual terms/data points, within the range between zero and the maximum. A normalized total contract risk score may now be evaluated for any one contract, for example, using an algorithm that scores contract risk as a percentage based on the instance score compared to the highest possible risk score. An optional approach supports a bifurcation of the universal risk score (based on the views of a pool of experts) and a customer specific version of the risk score, under which the customer applies a secondary weighting to elements of the universal risk score based on the views of its own risk experts. Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner notes that the risk score can be assigned to each term. Applicant stated “term” as an example of a clause category. Therefore, Wodetzki et al. discloses a “clause category risk score”); 
and determine the risk score for the contract document based on the clause category risk score associated with the clause category of the extracted at least one clause (Paragraph 0015, In embodiments, the methods and systems provide the step of calculating a risk score associated with the prevailing terms of the contract; Paragraphs 0134, The present platform develops an approach where contractual risk can be measured by assessing the extent to which a contract contains clauses that increase risk transfer to one party or create barriers to risk transfer to another party and supports both weighted, customer-specific adjustments to the risk score components, while also maintaining a universal, standard weighting. This supports the development of risk sub scores and overall contract risk scores that are tailored to the needs of specific enterprises; Examiner notes that an overall risk score is calculated based on the sum of all the risk sub scores. Therefore, the overall risk score is the risk score for the contract document).
Regarding claims 2 and 7, which are dependent of claims 1 and 6, Wodetzki et al. discloses all the limitations in claims 1 and 6. Wodetzki et al. further comprising: determining, by a machine learning engine, a clause category and a clause category probability associated with the clause category of the extracted at least one clause, wherein the clause category is determined based on a machine learning based statistical classification of a text of the extracted at least one clause (Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores. Sentences that have high ambiguity are joined with dependent content or a dependent sentence to create sentence pairs and re-analyzed for legal classification as a sentence pair. Sentences with lower ambiguity are optionally anonymized and presented to human classifiers to verify the legal classification. When human corrections are made, the corrections are provided to the feedback training corpus 520 and the clauses are provided to the clause training corpus 524).
Regarding claims 3 and 8, which are dependent of claims 2 and 7, Wodetzki et al. discloses all the limitations in claims 2 and 7. Wodetzki et al. further comprising: extracting, by the machine learning engine, metadata associated with the extracted at least one clause based on the clause category of the extracted at least one clause (Paragraph 0121, To that end and according to an embodiment of the present invention, a platform uses artificial intelligence to capture contracts and apply captured data to the universal contract model data object and data model. Referring to FIG. 7, legacy contracts, third party contracts and existing contractual metadata (if any) are analyzed by scanning a paper document and performing optical character recognition to convert a scanned image to computer readable text. Optionally, the computer readable text is manually reviewed and corrected by a human to create OCR corrected data. From the computer readable text, a machine learning/artificial intelligence (“ML/AI”) module is used to obtain data from the contract text for application to the universal contract model; Paragraph 0125, Referring to FIG. 9, the clause training corpus 524 is populated from the document training corpus 526 through the ML/AI process to transform the documents into a collection of single sentences. The sentences are then given legal classifiers using the ML/AI models with corresponding confidence scores. Sentences that have high ambiguity are joined with dependent content or a dependent sentence to create sentence pairs and re-analyzed for legal classification as a sentence pair. Sentences with lower ambiguity are optionally anonymized and presented to human classifiers to verify the legal classification. When human corrections are made, the corrections are provided to the feedback training corpus 520 and the clauses are provided to the clause training corpus 524).
Regarding claims 4 and 9, which are dependent of claims 3 and 8, Wodetzki et al. discloses all the limitations in claims 3 and 8. Wodetzki et al. further comprising: determining, by the machine learning engine, the clause risk score of the at least one clause and the clause risk probability associated with the clause risk score of the extracted at least one clause (Paragraph 0135, A party can gain visibility into its contractual risk by scoring risk using an algorithm that analyzes risk factors to objectively measure the risk of each of a party's contracts, allowing the party to identify and manage issues before they can become problems. The present platform may include an implementation of a contractual risk model which measures the extent to which risk transfer is achieved or constrained (from a party-specific perspective) by the terms of any contract. In one implementation, one or more contractual terms/data points are declared to serve risk allocation purposes, and a maximum potential risk score is assigned to each such term, where a high score indicates an undesirable risk outcome (a likely risk increase) for the party whose contract portfolio is being assessed. One or more instance scores may then be declared for one or more specific values assigned to the contractual terms/data points, within the range between zero and the maximum. A normalized total contract risk score may now be evaluated for any one contract, for example, using an algorithm that scores contract risk as a percentage based on the instance score compared to the highest possible risk score. An optional approach supports a bifurcation of the universal risk score (based on the views of a pool of experts) and a customer specific version of the risk score, under which the customer applies a secondary weighting to elements of the universal risk score based on the views of its own risk experts. Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome).
Regarding claims 5 and 10, which are dependent of claims 1 and 6, Wodetzki et al. discloses all the limitations in claims 1 and 6. Wodetzki et al. further discloses wherein determining, by the processor, the risk score for the contract document further comprises determining the risk score based on weightage of the clause category of the extracted at least one clause (Paragraph 0135, A party can gain visibility into its contractual risk by scoring risk using an algorithm that analyzes risk factors to objectively measure the risk of each of a party's contracts, allowing the party to identify and manage issues before they can become problems. The present platform may include an implementation of a contractual risk model which measures the extent to which risk transfer is achieved or constrained (from a party-specific perspective) by the terms of any contract. In one implementation, one or more contractual terms/data points are declared to serve risk allocation purposes, and a maximum potential risk score is assigned to each such term, where a high score indicates an undesirable risk outcome (a likely risk increase) for the party whose contract portfolio is being assessed. One or more instance scores may then be declared for one or more specific values assigned to the contractual terms/data points, within the range between zero and the maximum. A normalized total contract risk score may now be evaluated for any one contract, for example, using an algorithm that scores contract risk as a percentage based on the instance score compared to the highest possible risk score. An optional approach supports a bifurcation of the universal risk score (based on the views of a pool of experts) and a customer specific version of the risk score, under which the customer applies a secondary weighting to elements of the universal risk score based on the views of its own risk experts. Another implementation of the risk scoring algorithm uses machine learning against a corpus of contractual documents and real-world risk outcome data to assign risk benchmark scores to the universal risk scoring model. For example, litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Examiner notes that a risk score can be applied to one or more contractual terms. Applicant stated “term” as an example of a clause category. Further, a weight can be applied to each term. Therefore, Wodetzki et al. discloses “determining the risk score based on weightage of the clause category” because it calculates a total contract risk score based on the weight applied to one or more contractual terms).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624